DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-22 are pending. Claim 2 has been canceled.
The foreign priority application JP 2019-167204 filed on September 13, 2019 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0302661).
With regard to claims 1, 3, 4, and 22, Kim et al. teach a separator including a porous substrate and coating layers formed on both sides of the porous substrate. Each coating layer has each a first side adjacent to the porous substrate and a second side opposite the first side (abstract, par.0031-0032, fig.1). 
The coating layers include inorganic compounds and a polymeric binder (abstract), and the inorganic compounds are inorganic solid particles (par.0036-0038).
The porous substrate of Kim et al. is equivalent to the “substrate layer” in claim 1.
The coating layers of Kim et al. meet the limitations of claims 1 and 3 for “a first composite layer located on one surface of the substrate layer”, “a second composite layer located on the other surface of the substrate layer”, “the first composite layer has a first surface in contact with the substrate layer and a second surface located on an opposite side to the first surface”, and “the second composite layer has a first surface in contact with the substrate layer and a second surface located on an opposite side to the first surface”.
Kim et al. further teach that the amount of polymer binder at the second side is greater than an amount of polymer binder at the first side (abstract).
Fig.2 of Kim et al. shows:

    PNG
    media_image1.png
    199
    599
    media_image1.png
    Greyscale
, wherein the shaded area is a region where more polymer binder is included, and the region with less polymer binder is shaded lighter (par.0042-0043).
Kim et al. also teach that the polymer binder and the inorganic compound in the coating layer move toward the surface of the coating layer due to thermal convection, since the surface of the coating layer may be dried earlier than the inside (par.0049).
Therefore, the coating layers of Kim et al. meet the limitations of claims 1 and 3 for “denseness of a portion including a first surface in the first composite layer is lower than denseness of a portion including the second surface in the first composite layer” and “denseness of a portion including the first surface in the second composite layer is lower than denseness of a portion including the second surface in the second composite layer”.
Kim et al. fail to teach the claimed ratio of densities.
However, Kim et al. teach that when more polymer binder is included at the surface of the coating layer than at the inside of the coating layer, the separator is better adhered to the electrode. The coating layer (33) includes the polymer binder at the surface without decreasing the total amount of inorganic compound in the coating layer (par.0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of binder throughout the coating layers/the density of the layers of Kim et al. in order to obtain the desired adhesion to the electrodes.
In such case, the denseness of the area towards the surface (second side)(SDc1 in claim 1 and SDc2 in claim 4) is higher than the denseness of the area towards the porous substrate (first side)(FDc1 in claim 1 and FDc2 in claim 4). Therefore, the ratios SDc1/FDc1 and SDc2/FDc2 are more than 1.
A ratio of more than 1 encompasses the claimed range of 1.03 or more in claims 1 and 4, and overlaps the range of 1.03 to 2 in claim 22.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation)

Kim et al. teach that the porous substrate may be a polyethylene or polypropylene film (par.0033). These materials are taught on page 13, line 25-page 14, line 1 of the specification of the instant application for the substrate layer.
The inorganic particles in par.0036 of Kim et al. are also taught as inorganic solid particles on page 14 of the instant application.
Kim et al. teach that the polymer binders may be polytetrafluoroethylene, polyacrylonitrile, acrylic resins, polyacrylate, polyvinyl alcohol (par.0050), which are also taught on page 22 of the specification of the instant application.
Therefore, the separator of Kim et al. and the composite membrane of the instant application are made of the same materials.
The specification of the instant application teaches that the composite membrane has air permeability of 1x 10-14 m2 or less (see page 6, lines 20-21).
Absent a record to the contrary, it is expected that the separator of Kim et al. has air permeability of 1x 10-14 m2 or less.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 5, Kim et al. teach that the porous substrate (23) may be a single layer or multilayer (par.0032-0034), which meets the limitation for “a self-supporting porous membrane”.
With regard to claim 8, Kim et al. teach that the polymer binders may be polytetrafluoroethylene, polyacrylonitrile, polyacrylate, polyvinyl alcohol (par.0050). These resins meet the limitations for a polymeric material comprising 100 mol% of a monomer unit containing a functional group containing fluorine (F), nitrogen (N), or oxygen (O).
With regard to claim 9, polytetrafluoroethylene comprises fluorine (F), and polyvinyl alcohol comprises hydroxy (-OH) groups.
With regard to claim 10, Kim et al. teach an electrode assembly (10) comprising a negative electrode (11), a positive electrode (12), with a separator (13) therebetween (par.0074, fig.5).
With regard to claim 12, Kim et al. teach that the positive electrode material may be LiCoO2 (par.0128), which is a positive electrode active material with an operating potential of 3.5 to 4.2V vs Li/Li+, as defined on page 51 of the specification of the instant application.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0302661) as applied to claim 1 above, and further in view of Lee et al. (US 2008/0292968).
With regard to claim 6, Kim et al. teach the separator of claim 1 (see paragraph 5 above). Kim et al. teach that the inorganic particles in the coating layers may be BaTiO3,Al2O3, TiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3 (par.0036), but fail to teach inorganic solid particles having ion conductivity of an alkali metal ion.
Lee et al. teach a separator including a porous substrate and a porous active layer comprising a mixture of inorganic particles and a binder polymer on at least a surface of the porous substrate (abstract). The inorganic particles may be BaTiO3,Al2O3, TiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3 or inorganic particles with lithium ion conductivity (par.0028-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use inorganic particles with lithium ion conductivity in the coating layers of Kim et al., because they are clearly taught by Lee et al. for the same purpose.
With regard to claim 7, Lee et al. teach that the inorganic particles with lithium ion conductivity may be lithium aluminum titanium phosphate LixAlyTiz(PO4)3, 0<x<2, 0<y<1, 0<z<3 (par.0032).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0302661) as applied to claim 10 above, and further in view of Miyake (US 2016/0118640).
With regard to claim 11, Kim et al. teach the electrode group in claim 10 (see paragraph 5 above), wherein the electrode group is contained in a lithium battery (abstract).
Kim et al. teach that the negative active material may be lithium metal or a carbon-based material (par.0078-0079), fail to teach the claimed negative electrode active material.
However, it is well-known in the art that lithium titanate is functionally equivalent to lithium metal and carbon-based material as negative active material of a lithium battery (see par.0030 and par.0111 of Miyake).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lithium titanate as negative electrode active material in the negative electrode of Kim et al.
Lithium titanate (lithium titanium oxide) is a lithium titanium composite oxide, which has a lithium ion insertion/extraction potential of 1V or more and 3V or less, as defined on pages 40-41 of the specification of the instant application

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0302661)as applied to claim 10 above, and further in view of Matsuno et al. (US 2017/0271682).
With regard to claim 13, Kim et al. teach the electrode group in claim 10 (see paragraph 5 above), but fail to teach an aqueous electrolyte.
The electrode group of Kim et al. comprises a separator with improved adhesion to electrodes, thereby improving the stability of a battery (par.0008).
Matsuno et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode, and an aqueous electrolyte (abstract, par.0021). The secondary battery further comprises a separator between the positive electrode and the negative electrode (par.0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the separator of Kim et al. in the lithium secondary battery of Matsuno et al., in order to increase the adhesion of the separator to the electrodes and the stability of the battery.
Therefore, the secondary battery of Kim modified by Matsuno et al. is equivalent to the secondary battery in claim 13.
With regard to claim 14, Matsuno et al. teach a battery pack including the lithium secondary battery (par.0120).
With regard to claim 15, Matsuno et al. teach that the battery pack further comprises a protective circuit and an external power distribution terminal (par.0122-0123).
With regard to claim 16, Matsuno et al. teach that a plurality of lithium secondary batteries are connected in series or parallel in a battery pack (par.0121).
With regard to claims 17 and 18, Matsuno et al. teach a vehicle including the battery pack (par.0144-0145, fig.9). The vehicle includes a regenerative brake mechanism which converts kinetic energy to regenerative energy, which is electric energy (par.0162).
With regard to claim 19, Matsuno et al. teach that the battery may be used as a stationary battery (par.0136).

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kim et al. (US 2013/0302661) fail to teach the separators in claims 20 and 21.
There are no prior art teachings that would motivate one of ordinary skill in the art to modify Kim et al. and obtain the separators in claims 20 and 21 of the instant application.

Response to Arguments
Applicant's arguments filed on July 15, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that the rejection of claims 1, 3, 5, 8-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0302661) is withdrawn following the applicant’s amendment to claim 1.
On pages 8-9 of the Remarks the applicant argues that manufacturing method of the instant application includes a roll press treatment, and the separator produced by this manufacturing method has the claimed ratio SDc1/FDc1. However, Kim et al. is silent with regard to performing a roll-press treatment. The applicant concludes that the number of inorganic solid particles per unit volume does not change.
However, the examiner would like to note that par.0049 of Kim et al. teach that the polymer binder and the inorganic compound in the coating layer may more toward the surface of the coating layer due to thermal convection. 
In such case, the denseness of the area towards the surface (second side)(SDc1 in claim 1) is higher than the denseness of the area towards the porous substrate (first side)(FDc1 in claim 1). Therefore, the ration SDc1/FDc1 is more than 1, which encompasses the claimed ratio of 1.03 or more.
In par.0044 Kim et al. teach that the coating layer includes the binder at the surface without decreasing the amount of inorganic compound in the coating layer.
The denseness is given by inorganic compound and binder. This is based on the applicant’s teaching that the denseness is given by the components of the layer except for the voids (see page 7, lines -12 on page 7 and page 9, lines 22-25 of the specification of the instant application).
The area towards the surface comprises inorganic compound and more binder, and the area towards the porous substrate comprises inorganic compound and less binder.
Therefore, the denseness of the area towards the surface (second side)(SDc1 in claim 1) would be higher than the denseness of the area towards the porous substrate (first side)(FDc1 in claim 1). The ration SDc1/FDc1 is more than 1, which encompasses the claimed ratio of 1.03 or more.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722